Entered: October 1st, 2019
                               Case 19-00257   Doc 19      Filed 10/01/19      Page 1 of 1
Signed: September 30th, 2019

SO ORDERED




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF MARYLAND
                                              at Baltimore
In re:                                                                             Case No.: 19−15056 − TJC
                                                                                   Chapter: 7
Jeffrey Douglas Rathell, SR
Debtor                                                                             Motion/Adversary No.:
                                                                                   19−00257
The Residuary Trust U/W
Charles R. Rathell, Jr.,
Constance M. Rathell, and
Charles R. Rathell, III
Plaintiff/Movant

vs.

Jeffrey Douglas Rathell Sr.
Rathell Sales & Service,
LLC, Debtor owned Entity
Rathell Farm Equipment,
INC., Debtor owned Entity
Defendant/Respondent


                            ORDER CONTINUING HEARING OF THE
                        MOTION TO DISMISSING ADVERSARY PROCEEDING
Upon consideration of the motion for continuance filed in the above−captioned matter by Jeffrey Douglas Rathell Sr.,
Rathell Farm Equipment, Inc., Rathell Sales & Service, LLC, and it appearing that the relief requested is justified, it
is, by the United States Bankruptcy Court for the District of Maryland,

ORDERED, that a hearing scheduled for October 8, 2019, is continued to a date to be set by further notice.

cc:      All Parties
         All Counsel

                                                  End of Order
12x01 (rev. 05/21/2012) − mrybczynski
